Order, Supreme Court, Bronx County (Barry Salman, J.), entered July 9, 2004, which granted defendants’ motions for summary judgment dismissing the complaint as to plaintiffs-appellants on the ground that they did not sustain serious injuries within the meaning of Insurance Law § 5102 (d), unanimously affirmed, without costs.
Plaintiffs received physical therapy for three months after the accident but sought no other treatment until two years later, shortly after defendants made the first of their motions for summary judgment. This unexplained gap in treatment is fatal to plaintiffs’ claims of serious injury (Pommells v Perez, 4 NY3d 566, 574 [2005]; Colon v Kempner, 20 AD3d 372, 374 [2005]). Concur—Andrias, J.P., Friedman, Sullivan and Gonzalez, JJ.